IN THE C()URT ()F COMM ()N PLEAS FOR TI“IE STATE OF DELAWARE
IN AND F()R NEW CAS“I`LI`§ C()UNTY

NEIL NE'I`TLETON,
Appellant,

C.A. No. CPU4-13-OO3812
v.

JENNIFER COHAN,
DIRECTOR ()F THE DELAWARE
DIVISION ()F I\/IOTOR VEHICLES

\._/\_/\./\_./\_.'-.../\_z\_/\_/\_/\_/\_/

Appellee.
Subniitted: june 11, 2014
Decided: July 1, 2014
Kevin P. O’Neill, Esq. Frederick H. Schranck, Esq.
1201 King Street Departrnent of Justice
Wilmington, DE 19801 P.O. Box 778
Al'lorneyfor the Appellant Dover, Delaware 19903

A!'lr)rneyfor Appellee

FINAL ORDER AND OPINI()N FOLLOWING
APPEAL FROM ’I`HE DIVISI()N ()F MO'I`OR VEHICLES

Neil Nettletoil, Appellant (hei‘eiriafter' "Nettletori" or "Appeilant") brings this appeal from
a decision of the Division of I\/lotor Vehicles (hereiiwaftei‘ "DMV") denying the reinstatement of

his license on the basis of an outstanding perinanerit revocation of privileges in the state of

1
1

illinois The DMV denied the reinstatement, as l)claware and illinois are party states to the
iiiterstate Driver’s License Conipact (hereinafter "the Coiiipact"), and under illinois law, any
driver with four or more driving under the influence (hereinafter "DUI") convictions will have

his license permanently revoked.
FACTS

Appellant was initially issued a Dela.ware Driver’s license i\lo. 1014750 on October 4,
1990. Appellant was also issued a Delaware license on l\/larch 4, 1999. Appellant possessed an
illinois driver’s license for a short period of time before surrendering it in July 2000 and
receiving a Delaware license. it was during the time Appellant possessed an illinois license that
he was convicted of DUI in lllinois.

Appellant has four DUI convictions.' On October 26, 2010, Appellant satisfied all of the
requirements necessaryz for reinstatement of his Delaware driving privileges However, the State
of illinois revoked Appellant’s illinois license after' receiving notice that Appellant had been
convicted of a fourth DUI, and as a result, the Delaware i)i\/IV refused to issue a new license.

T_he DMV did not issue a formal denial of Appellaiit’s request for reinstatement, and no
hearing was held. Tlie parties agreed that the issue will be addressed on the aforementioned
facts.

S'FANHAILD or Rl~:vlr2009 WL 188001, at * 2 (i`)el. Com. l’l. Jan. 28, 2009) (citing Shahan v.
Landing; 632 A.2d 1357 (Del 1994)).

4 Howard v. Vosh~ell, 621 A.2d 804, 806 (Del. Super. 1992) (quoting Quaker' I{z'll Place v. State
Hurnan Relalfons', Del.Super., 498 A.2d 175, 179 (1985`)).

5 Howard, 621 A.2d at 806 (citing Quaker~ Izii!! Pface, 498 A.2d at 179).

6 625 iii camp star sas-20a

application was made shall not issue a license to drive.? Appellant'relies heavily on the
exception contained within this .paragraph, which states that after one year has passed from the
date of revocation, the individual may apply for a license q`f`j)erlrtilled by lana Arguably,'with
slightly different facts, if the offense was committed in l`)elaware, the Court may permit a license
reinstatement. However, that is clearly not the case here. As the Court found in full v_
Cr)mrnissioiver o_flhe Departnzenz o_f[“`i,¢l)lic Sug‘iery:

Ait. V of the `Cornpact does not provide an exception to § 6-103(/§)(3)

[Oklahoma’s statute proliibiting the issuance of license to individuals meeting

certain criteria]. if he latter statute plainly proliibits the issuance of an Oklahoma

driver’s license to an individual who is silbie